                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION



UNITED STATES OF AMERICA,

                  Plaintiff,
                                                                         File No. 1:15-CR-166
v.
                                                                         HON. JANET T. NEFF
LARRY DWAYNE DIGGS,

                  Defendant.
                                            /

                                                     OPINION

                  Before the Court is a motion to vacate, set aside, or correct sentence under 28 U.S.C.

§ 2255,1 filed by Defendant Larry Dwayne Diggs (ECF No. 111). The Government has filed a

response to the motion (ECF No. 113), and Defendant has filed a reply (ECF No. 118). Also

before the Court is Defendant’s motion to expand the record. (ECF No. 119.) For the reasons

herein, the motion to expand the record will be granted, but the motion under § 2255 will be denied.

                                                  I. Background

                  In the early morning hours of July 2, 2015, Defendant drove a black Chevy Impala

bearing a license plate that read “TUNISIA” to a gas station in Muskegon, Michigan. He brought

with him 5 grams of crack cocaine to sell to customers and a stolen .40 caliber pistol. (See Plea

Agreement, ECF No. 48; Presentence Investigation Report, ECF No. 77.) There was a passenger




1
  Defendant also cites 28 U.S.C. § 2201, but that act “cannot be used as a substitute for appeal, habeas corpus, coram
nobis or other procedures . . . [for] seeking release from prison.” Forsythe v. Ohio, 333 F.2d 678, 679 (6th Cir. 1964).
The proper vehicle for challenging Defendant’s conviction and sentence is 28 U.S.C. § 2255, not the Declaratory
Judgment Act. See United States v. Burchett, No. 93-5734, 1993 WL 473698, at *1 (6th Cir. Nov. 16, 1993) (noting
that “the Declaratory Judgment Act, 28 U.S.C. § 2201 and § 2202, does not serve as a basis for federal question
jurisdiction as the Act only creates a remedy and is not an independent basis for jurisdiction”).
with him in the vehicle. Someone called the police to report suspected drug activity at the gas

station. When the police arrived, Defendant fled on foot, leaving behind the vehicle, the cocaine,

and the handgun.

               The vehicle belonged to Defendant’s girlfriend, Tunisia Phillips-Lark. After the

police arrested Defendant, he spoke with his girlfriend several times over the telephone at the jail.

He instructed her to provide false testimony to the grand jury so that she would not implicate

herself or him. He told her to claim that her car had been stolen. They also spoke about their

involvement in drug trafficking, and he instructed her to recover drug proceeds and to dispose of

drugs that he had stashed in her home. In addition, they made plans to discourage the passenger

in the Chevy Impala from implicating Defendant. These telephone calls were recorded.

               Phillips-Lark followed Defendant’s instructions. Among other things, when she

testified before the grand jury on August 11, 2015, she denied allowing Defendant to borrow her

car, and she denied speaking to him since his arrest.

               In September 2015, the grand jury returned an indictment charging Defendant with

being a felon in possession of a firearm and ammunition (Count 1), possession of a controlled

substance with intent to distribute (Count 2), and using and carrying a firearm during and in

relation to a drug trafficking crime (Count 3). (Indictment, ECF No. 1.)

               The following month, the Government offered Defendant a plea deal. He could

plead guilty to Counts 2 and 3 in exchange for the dismissal of Count 1. (See Unsigned Plea

Agreement, ECF No. 111-1.) In addition, the Government agreed to not oppose a request for a

reduction in Defendant’s offense level under the Sentencing Guidelines for acceptance of

responsibility. The offer indicated that it would expire on October 16, 2015. (Id., PageID.471.)




                                                 2
               Defendant contends that his attorney did not disclose this plea offer to him until

Friday, November 20, 2015, when he visited Defendant at the county jail. Defendant asked to

look over the agreement, consider it, and then contact his attorney the following Monday.

Meanwhile, the Court unsealed a superseding indictment with an additional defendant

(Defendant’s girlfriend) and two additional charges against Defendant. (Superseding Indictment,

ECF No. 21.) Counts 1-3 of the superseding indictment were the same as Counts 1-3 of the original

indictment, but Count 4 of the superseding indictment alleged that Defendant had engaged in

witness tampering in July and August 2015 by attempting to influence or prevent the grand jury

testimony of his girlfriend, and Count 9 charged Defendant and his girlfriend with conspiracy to

witness tamper.

               Defendant received the superseding indictment the following Monday and spoke

with his attorney on the phone. His attorney told him that the original plea offer was no longer

available.

               Two months later, Defendant agreed to plead guilty to Counts 2-4 of the

superseding indictment in exchange for the dismissal of the other charges against him. The Plea

Agreement he signed is virtually identical to the first plea offer he received, except for the addition

of Count 4 and the mention of Defendant’s new charges for witness tampering and conspiring to

tamper with a witness. (See Plea Agreement, ECF No. 48.) Defendant entered his plea on

February 4, 2016, before United States District Judge Robert Holmes Bell.

               The Presentence Investigation Report (PIR) grouped Counts 2 and 4 together and

calculated a sentence range of 33 to 41 months for those counts, as well as a consecutive sentence

of 60 months for Count 3. (PIR, ECF No. 77, PageID.304.) The calculation for Counts 2 and 4

was based on a total offense level of 18 and a criminal history score of III. (Id.) The calculation



                                                  3
for Count 3 was based on the statutory minimum sentence for that offense. (Id.) Judge Bell

accepted those calculations and sentenced Defendant on June 6, 2016, to 36 months of

imprisonment for Counts 2 and 4, and a consecutive 60 months for Count 3, for a total term of 96

months.

                  Defendant appealed his conviction, arguing that his attorney was ineffective for

failing to timely convey the first plea offer to him. The Court of Appeals declined to consider the

claim because the record was insufficient to evaluate prejudice. (See 6th Cir. Order, ECF No.

108.)2

                  Defendant now raises the following grounds for relief in his § 2255 motion:

         I.       Counsel failed to timely convey the plea offer.

         II.      Counsel failed to move for a downward departure under § 5G1.3(b)(1) of
                  the Sentencing Guidelines.

         III.     Counsel failed to adequately investigate facts and prepare for sentencing or
                  object to sentencing enhancements.

         IV.      The prosecutor engaged in misconduct by presenting improper evidence,
                  and failing to present other evidence, to the grand jury.

(See § 2255 Motion, ECF No.111, PageID.456.)

                                                    II. Standards

         A. Merits

                  A prisoner who moves to vacate his sentence under § 2255 must show that the

sentence was imposed in violation of the Constitution or laws of the United States, that the court

was without jurisdiction to impose such a sentence, that the sentence was in excess of the

maximum authorized by law, or that it is otherwise subject to collateral attack. 28 U.S.C. § 2255.


2
 The Court of Appeals did not have access to the first plea offer, as neither party presented it to that court. Defendant’s
appellate attorney told the Court of Appeals that “There is no Record of the contents of this Plea Offer, therefore, the
plea offer document cannot be referenced or viewed.” (Appellant’s Br. 2, Document 19, United States v. Diggs, No.
16-1792 (6th Cir.)).

                                                            4
To prevail on a § 2255 motion “a petitioner must demonstrate the existence of an error of

constitutional magnitude which had a substantial and injurious effect or influence on the guilty

plea or the jury’s verdict.” Humphress v. United States, 398 F.3d 855, 858 (6th Cir. 2005) (quoting

Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003)). Non-constitutional errors are generally

outside the scope of § 2255 relief. United States v. Cofield, 233 F.3d 405, 407 (6th Cir. 2000). A

defendant can prevail on a § 2255 motion alleging non-constitutional error only by establishing a

“fundamental defect which inherently results in a complete miscarriage of justice, or, an error so

egregious that it amounts to a violation of due process.” Watson v. United States, 165 F.3d 486,

488 (6th Cir. 1999) (quoting United States v. Ferguson, 918 F.2d 627, 630 (6th Cir. 1990) (internal

quotations omitted)).

       B. Evidentiary Hearing

               The court must hold an evidentiary hearing to determine the issues and make

findings of fact and conclusions of law “[u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief. . . .” 28 U.S.C. § 2255(b). No hearing

is required if Defendant’s allegations “cannot be accepted as true because they are contradicted by

the record, inherently incredible, or conclusions rather than statements of fact.” Arredondo v.

United States, 178 F.3d 778, 782 (6th Cir. 1999) (quotation omitted).

                                           III. Analysis

       A. Failure to timely convey plea offer

                Defendant claims that his attorney provided ineffective assistance because he

failed to convey the first plea offer to Defendant in a timely fashion, thereby exposing him to a

conviction for witness tampering, an additional special assessment fee, and a longer term of

confinement. Defendant’s claim is consistent with concerns that he raised at his plea hearing:



                                                 5
       DEFENDANT DIGGS: I just feel like there could have been better communication
       between me and [my attorney], and like ‘cause I been ready to take responsibility
       for my situation or whatever, and I wish that was -- the first plea agreement that the
       government came to me with, I wish it was presented to me earlier than it was and
       maybe I could have been pleaded out because I was already ready to take
       responsibility and move on with my life.

       ***

       It was just like when the government came to me with the first plea agreement, I
       understand [my attorney] had a few health issues or whatever and was in the
       hospital, so I know that could have added on with having so many other clients.
       When he told me about the plea agreement, when I read over the plea agreement, it
       was like probably like a month and a half after the government already had sent the
       plea agreement to me. And once I read it, I made a few suggestions to see if he can
       get something on my behalf in the plea agreement, and he agreed to do so. By the
       time he -- when he went to try to do so, they had already -- I got some mail like
       three days later and my indictment was superseded and the plea agreement was off
       the table.

(Plea Hr’g Tr. 4-6, ECF No. 102.)

               In Strickland v. Washington, 466 U.S. 668, 687-88 (1984), the Supreme Court

established a two-prong test by which to evaluate claims of ineffective assistance of counsel. To

establish a claim of ineffective assistance of counsel, the petitioner must prove: (1) that counsel’s

performance fell below an objective standard of reasonableness; and (2) that counsel’s deficient

performance prejudiced the defendant resulting in an unreliable or fundamentally unfair outcome.

A court considering a claim of ineffective assistance must “indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance.” Id. at 689.

The defendant bears the burden of overcoming the presumption that the challenged action might

be considered sound trial strategy. Id. (citing Michel v. Louisiana, 350 U.S. 91, 101 (1955)); see

also Nagi v. United States, 90 F.3d 130, 135 (6th Cir. 1996) (holding that counsel’s strategic

decisions were hard to attack). The court must determine whether, in light of the circumstances as

they existed at the time of counsel’s actions, “the identified acts or omissions were outside the

wide range of professionally competent assistance.” Strickland, 466 U.S. at 690. Even if a court

                                                 6
determines that counsel’s performance was outside that range, the defendant is not entitled to relief

if counsel’s error had no effect on the judgment. Id. at 691.

                In Missouri v. Frye, 566 U.S. 134 (2012), the Supreme Court held that “as a general

rule, defense counsel has the duty to communicate formal offers from the prosecution to accept a

plea on terms and conditions that may be favorable to the accused.” Id. at 145. “When defense

counsel allow[s] the offer to expire without advising the defendant or allowing him to consider it,

defense counsel [does] not render the effective assistance the Constitution requires.” Id.

                If counsel does not communicate a plea offer before it lapses, the defendant must

show prejudice by demonstrating a reasonable probability of the following: (1) defendant “would

have accepted the earlier plea offer had [he] been afforded effective assistance of counsel”; (2) “the

plea would have been entered without the prosecution canceling it or the trial court refusing to

accept it, if they had the authority to exercise that discretion”; and (3) “the end result of the criminal

process would have been more favorable by reason of a plea to a lesser charge or a sentence of

less prison time.” Id. at 147.

                If Defendant’s attorney did not convey the first plea offer until after it expired,

Defendant has a strong case that his attorney performed deficiently. However, Defendant has not

shown that he suffered prejudice from that deficiency. He cannot show that there is a reasonable

probability that end result would have been more favorable to him if he had received and accepted

the first plea offer. The first and second plea offers are the same, except for the addition of Count

4, which did not exist until after the first plea offer expired. The first plea offer did not promise

that Defendant would be immune from any and all additional charges. It promised no further

prosecution for “conduct associated with his possession of a firearm and controlled substances on

July 2, 2015,” but it expressly reserved the right to prosecute Defendant for “any other unlawful



                                                    7
past conduct or any unlawful conduct that occurs after the date of this agreement.” (Unsigned Plea

Agreement, ECF No. 111-1, PageID.466.) Defendant’s witness-tampering conduct was not

“associated with” his possession of a firearm and controlled substances on July 2, 2015. It was

separate conduct, occurring after he was arrested for those offenses. Thus, even if Defendant had

been able to accept the first plea offer, he still would have been vulnerable to prosecution for

witness tampering.

               Defendant apparently believes that the Government would have closed the case

against him and ignored his witness tampering if he had accepted the first plea offer, but that is

wishful thinking. Nothing would have prevented the government from pursuing additional charges

against Defendant and his girlfriend based on the evidence in the recorded telephone

conversations. Indeed, at this point, it is hard to imagine that they would simply ignore that

conduct. Consider what would happen if the Court were to grant relief on Defendant’s claim. In

Lafler v. Cooper, 566 U.S. 156 (2012), another case in which the defendant missed an opportunity

to accept a plea offer, the Supreme Court suggested that the proper remedy “may be to require the

prosecution to reoffer the plea proposal.” Id. at 171. After all, the purpose of the remedy is to

“‘neutralize the taint’ of a constitutional violation, while at the same time not grant a windfall to

the defendant[.]” Id. at 170.

               Applying the logic of Lafler to the facts of this case, the most appropriate remedy

for a constitutional violation caused by Defendant’s attorney’s failure to timely convey the original

plea offer would be to vacate the plea and judgment of conviction and then require the Government

to reoffer its original plea proposal. But if the Government did so, is there any doubt about what

it would do next? The Government would likely pursue its witness-tampering charges against

Defendant and he would be in no better position than he was before he accepted the second plea



                                                 8
offer. In fact, he might be worse off because the Government would not be required to extend a

plea offer for the witness-tampering charges and Defendant would either be forced to plead guilty

to those two charges without a plea agreement or to face a jury trial in which the evidence against

him is contained in recorded telephone conversations. Thus, there is no reason to believe that

Defendant would have been better off if his attorney had conveyed the first plea offer to him in a

timely manner.

       B. Failure to move for downward departure

               Defendant faults his counsel for not moving for a downward departure under

§ 5G1.3(b)(1) of the Sentencing Guidelines. He contends that he was a pretrial detainee for 10

months and 13 days, and that his attorney’s failure to request the downward departure resulted in

“at least an additional 10 months and 13 days of imprisonment[.]” (§ 2255 Motion, ECF No. 111,

PageID.453-454.) He contends that he is entitled to credit against his sentence for his pretrial

detention, but the Bureau of Prisons (BOP) has determined that he is not entitled to such credit.

               1. Downward departure under § 5G1.3(b)

               Section 5G1.3(b) provides that if

       a term of imprisonment resulted from another offense that is relevant conduct to the
       instant offense of conviction under the provisions of subsections (a)(1), (a)(2), or
       (a)(3) of §1B1.3 (Relevant Conduct), the sentence for the instant offense shall be
       imposed as follows:

               (1)      the court shall adjust the sentence for any period of imprisonment
               already served on the undischarged term of imprisonment if the court
               determines that such period of imprisonment will not be credited to the
               federal sentence by the Bureau of Prisons; and

               (2)       the sentence for the instant offense shall be imposed to run
               concurrently to the remainder of the undischarged term of imprisonment.

U.S.S.G. § 5G1.3(b) (Nov. 1, 2015).




                                                   9
                Section 5G1.3(b) does not apply. It is not clear how Defendant arrived at his

calculation of 10 months and 13 days, but it is clear that he is referring some part of his pretrial

detention.     However, no part of that detention was based on an “undischarged term of

imprisonment” resulting from “another offense that is relevant conduct to the instant offense of

conviction.”

                According to the PIR, in 2012, Defendant was convicted in a Michigan state court

of assault with a dangerous weapon and use of a firearm during the commission of a felony

(“felony-firearm”) after he fired a gun near some individuals at a beach in Muskegon, Michigan.

(PIR, PageID.297.) He received a sentence of 4 months to 4 years in prison for the assault

conviction, followed by a consecutive 2-year sentence for the felony-firearm conviction. (Id.) In

2013, he was released on parole. (Michigan Department of Corrections Offender Movement

Report, ECF No. 119-1, PageID.577.) In July 2015, witnesses to an armed robbery identified

Defendant as the perpetrator and the authorities charged Defendant with armed robbery and

violating his parole. (PIR, PageID.298.) Michigan authorities arrested him for the parole violation

on July 25, 2015. (Id.) In September 2015, when the indictment and arrest warrant issued in the

instant case, he was in the custody of the Michigan Department of Corrections. (See Pet. for Writ

of Habeas Corpus Ad Prosequendum, ECF No. 4, PageID.8.)

                The United States Marshals Service took custody over Defendant on September 22,

2015. A few days later, he waived his right to a detention hearing. (ECF No. 10.) He contends

that the Marshals Service returned him to state custody on June 10, 2016 (a few days after the

judgment of sentence), and then took custody over him again on December 28, 2016, so that he

could begin serving his federal sentence. According to Defendant, the state dismissed the charges

against him that led to his arrest. (§ 2255 Motion, PageID.454.) According to his profile in



                                                10
Michigan’s Offender Tracking Information System, he finished serving his state sentences for the

assault and felony-firearm convictions on June 2, 2017.3

                   Neither the imprisonment resulting from the assault offense, nor the detention

resulting from the armed robbery/parole violation, nor the pretrial detention resulting from the

charges in the instant case meet the terms of § 5G1.3(b). The assault offense, which occurred in

2012, is not related to the offense for which he was convicted in this Court. Likewise, the armed

robbery had nothing to do with his federal offense. Moreover, the armed robbery did not result in

an “undischarged term of imprisonment” because, according to Defendant, the state dismissed that

charge. Finally, the period of time that Defendant was in federal custody awaiting judgment on

his federal conviction was not the result of “another” offense. Accordingly, because U.S.S.G.

§ 5G1.3(b) did not apply, Defendant’s attorney was not ineffective for failing to request a

downward departure under that section.

                   2. Jail credit

                   Even if § 5G1.3(b) does not apply, Defendant apparently believes that he is entitled

to jail credit anyway. At his sentencing hearing, Defendant asked the Court whether he would be

credited for the time he had been detained in jail. Judge Bell responded, “Yes, yes. It will be

credited. I have no idea how much it is, but it will be credited . . . those days, weeks, months will

be credited against this sentence.” (Sentencing Hr’g Tr. 17.) Defendant claims that his attorney

said nothing at the time. The Bureau of Prisons (BOP) has since informed him that he is not

eligible to receive jail credit under 18 U.S.C. § 3585(b).

                   Defendant does not state an ineffective-assistance claim because he does not allege

anything that his attorney could have done to change the outcome in his case. As the Supreme



3
    See http://mdocweb.state mi.us/OTIS2/otis2profile.aspx?mdocNumber=829074 (visited Oct. 21, 2019).

                                                        11
Court has made clear, “§ 3585(b) does not authorize a district court to compute the credit at

sentencing.” United States v. Wilson, 503 U.S. 329, 334 (1992). “The BOP, not the sentencing

court, computes federal prisoners’ credit for prior time served.” Barker v. Barhart, No. 18-5969,

2019 WL 4391453, at *3 (6th Cir. June 4, 2019). If the Court did not have authority to calculate

the sentencing credit, there is nothing his attorney could have done at or before the sentencing

hearing to impact that calculation. Thus, Defendant’s attorney was not ineffective.

               It is possible that the BOP determined that Defendant was not entitled to any credit

because the time that he spent in federal custody was credited against his state sentence. “[A]

prisoner may receive credit toward a federal sentence only if the time in question has not been

credited against another sentence.” Barker, 2019 WL 4391453, at *3. If Defendant believes that

the BOP made the wrong determination, the proper remedy is a petition under 28 U.S.C. § 2241,

after he has exhausted his administrative remedies. See id.

       C. Failure to investigate and prepare for Defendant’s case

               Defendant also contends that his attorney failed to adequately investigate and

prepare for his case.     Specifically, Defendant’s attorney failed to investigate the witness

identification by the police, failed to contest the quantity of drugs discovered in Defendant’s

possession, failed to retain an expert who could have testified that three grams of cocaine was not

enough for drug trafficking, and failed to investigate the possession of the firearm.

               In addition, Defendant claims that his attorney failed to investigate matters

pertaining to sentencing. For instance, if he had investigated the pregnancy of Defendant’s

girlfriend, he could have objected to an enhancement under the Sentencing Guidelines based on

the fact that Defendant used a pregnant woman in a drug trafficking crime.              In addition,

Defendant’s attorney failed to object to a “leadership role” enhancement. (§ 2255 Motion,

PageID.455.)
                                                12
                 1. Investigation of facts relating to guilt

                 To the extent Defendant challenges his attorney’s failure to investigate the facts

supporting Defendant’s guilt (including the witness identification, the drug quantity, and the

possession of the firearm), his claim is barred by his plea. It has long been the case that a valid

guilty plea bars habeas review of most non-jurisdictional claims alleging antecedent violations of

constitutional rights. See Tollett v. Henderson, 411 U.S. 258, 267 (1973). Claims about the

deprivation of constitutional rights that occur before the entry of a guilty plea are foreclosed by

that plea. See United States v. Broce, 488 U.S. 563, 569 (1989). As the United States Supreme

Court has explained,

          a guilty plea represents a break in the chain of events which has preceded it in the
          criminal process. When a criminal defendant has solemnly admitted in open court
          that he is in fact guilty of the offense with which he is charged, he may not thereafter
          raise independent claims relating to the deprivation of constitutional rights that
          occurred prior to the entry of the guilty plea. He may only attack the voluntary and
          intelligent character of the guilty plea by showing that the advice he received from
          counsel was not within [constitutional standards].

Tollett, 411 U.S. at 267.        Consequently, a knowing and voluntary guilty plea waives all

nonjurisdictional defects in the proceedings, including a claim of ineffective assistance of counsel

that does not relate to the validity of the plea. See Rice v. Olson, No. 16-1125, 2016 WL 3877866,

at *2 (6th Cir. July 15, 2016) (citing United States v. Stiger, 20 F. App’x 307, 308-09 (6th Cir.

2001)).

                 Defendant’s assertion that counsel failed to investigate facts regarding the quantity

of drugs, the witness identification, or his possession of the pistol does not undermine the voluntary

and intelligent nature of his plea. Defendant was aware of his right to challenge the evidence

against him, but he knowingly waived that right. (See Plea Hr’g Tr. 9, ECF No. 102.) In doing

so, he waived the right to have an attorney or expert investigate and challenge the accuracy and

reliability of that evidence.

                                                    13
               Even if Defendant’s claim that his counsel was ineffective for failing to investigate

the foregoing evidence was not waived, it lacks merit. Defendant provides no support for his

assertion that the witness identification was unreliable, that he possessed less than 3 grams of crack

cocaine, that an expert could have testified that 3 grams of crack cocaine was not enough for

distribution, or that he did not possess the pistol that was found in the vehicle he was driving. His

assertion that counsel performed deficiently is wholly conclusory.

               In addition, Defendant does not contend that the outcome of the proceedings would

have been different. Because Defendant’s conviction is based on a guilty plea, he must show that

“there is a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty

and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 58 (1985). Defendant

does not allege, let alone show, that he would have insisted on going to trial if his attorney had

investigated the foregoing issues. To the contrary, he claims that, at his “first attorney-client

consultation,” he informed his attorney that “he wanted to plea out as quickly as possible.” (§ 2255

Motion, PageID.452.) Thus, he does not meet the requirements for an ineffective-assistance claim

under Strickland and Hill.

               2. Investigation of facts relating to sentence

               Following the recommendation in the PIR, the Court applied a two-level

enhancement under § 2D1.1(b)(15) of the Sentencing Guidelines because Defendant “knowingly

involved” his girlfriend, who was pregnant at the time, in a drug offense and because Defendant

engaged in “witness tampering and obstruction of justice.”            (PIR, PageID.295.)      Section

2D1.1(b)(15) provides for a two-level enhancement if the defendant knowingly involved a

pregnant woman in a drug offense, or if the defendant “engaged in witness intimidation, tampered

with or destroyed evidence, or otherwise obstructed justice in connection with the investigation or

prosecution of the offense[.]” Id.
                                                 14
               Defendant contends, without support, that his girlfriend was not pregnant at the

time of his offense. Even if he is correct, however, he would not state a claim because the result

would have been the same had his attorney successfully established that his girlfriend was not

pregnant. He would have received the same two-level enhancement because he engaged in witness

tampering. Thus, he cannot show prejudice as a result of his attorney’s failure to investigate the

pregnancy of his girlfriend.

               The Court also applied a three-level enhancement under U.S.S.G. § 3B1.1 because

Defendant “was an organizer, leader, manager or supervisor in any criminal activity that involved

five or more participants.” (PIR, PageID.295.) The PIR details Defendant’s recorded telephone

conversations with his girlfriend and others, in which he directed the distribution of drugs to, and

the recovery of drug proceeds from, other individuals. (See id., PageID.292-293.)

               Defendant insists that the evidence supporting this enhancement was “insufficient,”

without specifying what objection his attorney should have raised.          (See § 2255 Motion,

PageID.455.) In his Reply, Defendant clarifies that there were “no more than three people”

involved in the drug trafficking operation, implying that his attorney should have objected to the

enhancement because the criminal activity did not involve five or more participants. (Diggs Decl.,

ECF No. 118-1, PageID.556.) However, Defendant does not contest the facts in the PIR, which

describe the involvement of at least the following five individuals, in addition to Defendant:

Defendant’s girlfriend, who acted as Defendant’s intermediary; “Diddy/Did It” and Handsome

Parker (“HP”), who supplied drugs and/or sold Defendant’s drugs to customers; “Nutboy,” who

sold drugs for Defendant; and an unidentified male individual, who gave Defendant’s girlfriend

drug money.      (PIR, PageID.292-293.)      Thus, Defendant’s ineffective-assistance claim is

unsupported.



                                                15
                For all the foregoing reasons, Defendant’s ineffective-assistance claim is meritless.

        D. Prosecutorial misconduct

                Finally, Defendant contends that the prosecutor engaged in “prosecutorial

misconduct,” violating his right to due process and equal protection.             (§ 2255 Motion,

PageID.456.) This claim is based on Defendant’s “belief” that the prosecutor presented evidence

to the grand juries that the prosecutor knew would not be admissible at trial. (Id.) Defendant

asserts that the prosecutor did not present prior inconsistent statements from two witnesses, and

used summaries of testimony and evidence to avoid “unfavorable” testimony from a witness at the

gas station. (Id.) Defendant also contends that there was no evidence that he intended to sell the

drugs in his vehicle or that he possessed a weapon for the purpose of facilitating drug trafficking.

                This claim is barred by Defendant’s guilty plea. Claims barred by a guilty plea

include “due process claims of prosecutorial misconduct unless it appears from the face of the

indictment or record at the time the guilty plea was entered that the government lacked the power

to prosecute.” United States v. Ayantayo, 20 F. App’x 486, 488 (6th Cir. 2001) (citing Broce, 488

U.S. at 574-75). It does not appear that the government lacked the power to prosecute Defendant.

Even Defendant concedes that, under existing law, the Government had jurisdiction to prosecute

him. (Reply, PageID.548.) Thus, the prosecutor’s alleged misconduct provides no basis for relief

from the judgment of conviction and sentence.

                                          IV. Conclusion

                In summary, the Court will grant Defendant’s motion to expand the record. After

considering the expanded record, the Court finds that Defendant’s claims are meritless. Moreover,

an evidentiary hearing is not required because the record of the case conclusively shows that

Defendant is not entitled to relief.



                                                 16
                In his reply, Defendant raises a number of procedural objections to Plaintiff’s

response, many of which are premised on the false assumption that the Federal Rules of Civil

Procedure govern these proceedings, including the rules governing an answer to a complaint, a

motion to dismiss, and a motion for summary judgment. However, those rules are not applicable

here. Defendant filed a motion, not a civil complaint. The Court ordered Plaintiff to file an

“Answer” to the motion in accordance with Rule 5 of the Rules Governing § 2255 Proceedings,

not an answer in accordance with the Federal Rules of Civil Procedure. (See 8/13/2018 Order,

ECF No. 112.)

                Defendant also contends that Plaintiff was required to furnish copies of all briefs or

transcripts that it mentions in its response; however, the Rules Governing § 2255 Proceedings

requires the Court to order the Government to provide those documents, if they are “not available

in the court’s records.” Rule 5(c), Rules Governing § 2255 Proceedings. The documents cited by

Plaintiff are available in the Court’s records. Thus, the Court discerns no procedural error in

Plaintiff’s response. Accordingly, the motion under § 2255 will be denied.

                Under 28 U.S.C. § 2253(c), the Court must determine whether to issue a certificate

of appealability. A certificate should issue if the movant has demonstrated “a substantial showing

of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth Circuit has disapproved

of issuance of blanket denials of a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467

(6th Cir. 2001). The district court must “engage in a reasoned assessment of each claim” to

determine whether a certificate is warranted. Id. Each issue must be considered under the

standards set forth by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy,

263 F.3d at 467. Under Slack, to warrant a grant of the certificate, Defendant “must demonstrate




                                                 17
that reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” 529 U.S. at 484.

               The Court has carefully considered the issues under the Slack standard and will

grant a certificate of appealability as to Defendant’s claim that he received ineffective assistance

of counsel because his attorney failed to provide him with timely notice of the first plea offer. As

to all other issues, reasonable jurists could not find that this Court’s denial of Defendant’s claims

was debatable or wrong.

               An order and judgment will enter consistent with this Opinion.



Dated:    October 24, 2019                            /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 18
